DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on December 22, 2020 has been entered.  Claims 1-20 continue to be pending in the application.  

Claim Objections
Claim(s) 1-10 is/are objected to because of the following informalities:  
With respect to claim 1, as currently amended the claim recited in line 4 “a shell surrounding only the single core.”  It is unclear, however, if the term “only” was intended to be part of the claim as it is neither underlined to indicate that it is intended to be part of the claim nor is its significance argued by the applicant.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0163016, hereinafter “Kim `016,” previously cited).
Regarding claim 1, Kim `016 teaches in Fig. 2A (shown below) and related text a semiconductor nanoparticles (110, Fig. 2A and ¶[0041]), a semiconductor nanoparticle (110, Fig. 2A and ¶[0041]) of the 5semiconductor nanoparticles comprising: 
a single core (122, Fig. 2A and ¶¶[0044] and [0050]) comprising a compound semiconductor (¶¶[0044] and [0050]); and 
a shell (124 and/or 130, Fig. 2A and ¶¶[0041], [0044] and [0049]-[0052]) surrounding only the single core, 
wherein the shell comprises: a metal oxide and/or a metalloid oxide (e.g. SiO2, TiO2, and Al2O2, ¶¶[0049]-[0052]) having a bandgap of about 3.5 eV or more, and having a sum (ΔECB+ΔEVB) of a conduction 10 band offset (ΔECB) with the compound semiconductor comprised in the single core and a valence band offset (ΔEVB) with the compound semiconductor comprised in the single core of about 3 eV or more (where it is noted that since Kim `016 discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[044] and [0048] of the specification as published), these materials would satisfy the claimed relationship), 
2, TiO2, and Al2O2 (¶¶[0049]-[0052]), and
	 the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (where it is noted that since Kim `016 teaches the same materials for both the core and shell materials as those disclosed by the applicant, these materials would satisfy the claimed relationship). 


    PNG
    media_image1.png
    306
    320
    media_image1.png
    Greyscale



 Regarding claim 11, Kim `016 teaches in Figs. 3-5 (Fig. 4 shown below) and related text a display device (300, Fig. 4 and ¶[0089]) comprising:  -48-1158311 
a display substrate (380, Fig. 4 and ¶[0089]); 
a light amount control layer on the display substrate (302, Fig. 4 and ¶[0089]); and 
(200, Fig. 4, ¶[0089]) on the light amount control layer and comprising 5semiconductor nanoparticles (120, Fig. 4, ¶[0083]), 
wherein a semiconductor nanoparticle (110, Fig. 4) of the semiconductor nanoparticles comprises: 
a single core (122, Fig. 4 and ¶¶[0049] and [0086]) comprising a compound semiconductor (¶[0049]); and 
a shell (124 and/or 130, Fig. 4 and ¶¶[0041], [0044], [0049]-[0052] and [0084]-[0086]) surrounding the single core and comprising a metal oxide and/or a metalloid oxide (e.g. SiO2, TiO2, and Al2O2, ¶¶[0049]-[0052]), 
wherein the metal oxide and/or the metalloid oxide has a bandgap of about 3.5 eV or more, and has a sum (ΔECB+ΔEVB) of a conduction band offset (ΔECB) with the compound semiconductor comprised in the single core and a valence band offset (ΔEVB) with the compound semiconductor comprised in the single core of about 3 eV or more (where it is noted that since Kim discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[044] and [0048] of the specification as published), these materials would satisfy the claimed relationship), 
wherein the metal oxide and the metalloid oxide comprise at least one selected from the group consisting of SiO2, TiO2, and Al2O2 (¶¶[0049]-[0052]), and
 	the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (where it is noted that since Kim `016 teaches the same materials for both the core and shell materials as those disclosed by the applicant, these materials would satisfy the claimed relationship). 



    PNG
    media_image2.png
    551
    499
    media_image2.png
    Greyscale



Regarding claim 16, Kim `016 teaches in Figs. 8 and 9A-9B (Fig. 8 shown below) and related text, an organic light emitting display device (600, Fig. 8 and ¶[0120]) comprising: 
a base substrate (610, Fig. 8 and ¶[0120]);  10 
an organic light emitting element (640, Fig. 8 and ¶[0120]) on the base substrate; and 
a color conversion layer (630, Fig. 8 and ¶[0120]) on the organic light emitting element and comprising semiconductor nanoparticles (e.g. inorganic emission particle, 110a, Fig. 8 and ¶[0131]),

a single core (e.g. 122a, Fig. 8 and ¶[0132]) comprising a compound semiconductor (¶[0049]); and 
a shell (124 and/or 130, Fig. 8 and ¶[0132]) surrounding the single core and comprising a metal oxide and/or a metalloid oxide (e.g. SiO2, TiO2, and Al2O2, ¶¶[0049]-[0052]), 
wherein the metal oxide and/or the metalloid oxide has a bandgap of about 3.5 eV or 20 more, and has a sum (ΔECB+ΔEVB) of a conduction band offset (ΔECB) with the compound semiconductor comprised in the single core and a valence band offset (ΔEVB) with the compound semiconductor comprised in the single core of about 3 eV or more (where it is noted that since Kim discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[044] and [0048] of the application as published), these materials would satisfy the claimed relationship), 
wherein the metal oxide and the metalloid oxide comprise at least one selected from the group consisting of SiO2, TiO2, and Al2O2, (¶¶[0049]-[0052]), and
 the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (where it is noted that since Kim `016 teaches the same materials for both the core and shell materials as those disclosed by the Applicant, these materials would satisfy the claimed relationship). 


    PNG
    media_image3.png
    623
    561
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2004/0110002, hereinafter “Kim `002,” previously cited) in view of Kim et al. (US 2019/0163016, hereinafter “Kim `016,” previously cited).
Regarding claim 1, Kim `002 teaches in Fig. 1 (shown below) and related text a semiconductor nanoparticles (¶[0009]), a semiconductor nanoparticle (Fig. 1 and ¶[0023]) of the 5semiconductor nanoparticles comprising: 
a single core (Fig. 1 and ¶¶[0009]-[0011]) comprising a compound semiconductor (¶¶[0011], [0026] and [0031]); and 
a shell (Fig. 1 and ¶¶[0009]-[0011]) surrounding only the single core, 
wherein the shell comprises: a metal oxide and/or a metalloid oxide (e.g. ZnO or MgO, ¶[0011] and claim 10) having a bandgap of about 3.5 eV or more, and having a sum (ΔECB+ΔEVB) of a conduction 10 band offset (ΔECB) with the compound semiconductor comprised in the core and a valence band offset (ΔEVB) with the compound semiconductor comprised in the core of about 3 eV or more (where it is noted that since Kim `002 discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[0044] and [0048] of the specification as published), these materials would satisfy the claimed relationship), and
the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (where it is noted that since Kim `002 teaches the same materials for both the core and shell materials as those disclosed by the Applicant, these materials would satisfy the claimed relationship).
2, TiO2, and Al2O2.   Kim `016 teaches that ZnO disclosed by Kim `002 as one of the shell materials and TiO2 are equivalent shell materials in the art (Kim `016, ¶[0049]). Therefore, because these materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute TiO2 for ZnO as such substitution would lead to predictable results.


	

    PNG
    media_image4.png
    270
    555
    media_image4.png
    Greyscale


Regarding claim 2 (1), the combined teaching of Kim `002 and Kim `016 discloses wherein a ratio (t1/r1) of a thickness (t1) of the shell to a radius (r1) of the core that is overlapping the claimed range of about 0.05 to about 5 (Kim `002, ¶¶[0051]-[0053]).
Regarding claim 3 (1), the combined teaching of Kim `002 and Kim `016 discloses wherein the core and the 20 shell have a lattice constant difference in a range of about -30 % to about 30 % (where it is noted that since the combined teaching of Kim `002 and Kim `016 discloses the same materials for the core and the shell as those disclosed by the Applicant the lattice constant difference between the core and the shell will be in the claimed range).  
Regarding claim 10 (1), 25Ryowa the combined teaching of Kim `002 and Kim `016 discloses wherein the semiconductor nanoparticle has a particle diameter in a range of about 1 nm to about 20 nm (Kim `002, ¶[0040]).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `002 and Kim `016 as applied to claim 1 above, and further in view of Sokolov et al. (US 2019/0334106, hereinafter, “Sokolov,” previously cited).
Regarding claim 4 (1), the combined teaching of Kim `002 and Kim `016 was discussed above in the rejection of claim 1.  Kim `002 and Kim `016, however, do not explicitly teach that the shell has a content of the metal oxide and/or the metalloid oxide continuously increasing from a 25boundary with the core toward a surface of the shell.  
Sokolov, in a similar field of endeavor, teaches forming a semiconductor nanoparticle that includes a shell that has a grated composition as an alternative shell composition (¶[0012]) to that which has a uniform composition as disclosed by Kim `002 and Kim `016. 
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the shell disclosed by Kim `002 and . 

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `002 and Kim `016 as applied to claim 1 above.
Regarding claim 5 (1), the combined teaching of Kim `002 and Kim `016 further discloses wherein the semiconductor nanoparticle further comprises a second shell (Kim `002, ¶¶0011]-[0012] and Kim `016, ¶[0052]) surrounding the shell (Kim `002, ¶[0011] and Kim `016, ¶[0052]), the second shell -47-1158311comprising a second compound semiconductor (Kim `002, ¶[0012] and Kim `016, ¶[0052]).   While Kim `002 and Kim `016 do not explicitly teach that the second compound semiconductor is different from the compound semiconductor, selecting a second compound semiconductor from the compound semiconductors disclosed by Kim `002 and Kim `016, such that the second compound semiconductor is different from the compound semiconductor would have been within the capabilities of one of ordinary skill in the art as a matter of design choice (Kim `002, ¶[0012]).  
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to select the second compound semiconductor from the compound semiconductors disclosed by Kim `002 and Kim `016 such that the second compound semiconductor is different from the compound semiconductor in order to meet specific design requirements. 
Regarding claim 6 (5), the combined teaching of Kim `002 and Kim `016 discloses5Kim `Kdiscloses wherein the second shell has an energy band gap which is wider than an energy band gap of the core by about 0.5 eV to about 4 eV (where it is noted that since Kim `002 and Kim `016  disclose the same materials for the core and the second shell (Kim `002, ¶¶[0011]-[0012]) as those disclosed by the Applicant (¶¶[0044] and [0061]) the energy band gap for the second shell would be wider than the energy band gap of the core).  

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `002 and Kim `016 as applied to claim 5 above, and further in view Ryowa et al. (US 20010/0163798, hereinafter “Ryowa,” previously cited)
Regarding claim 7 (5), the combined teaching of Kim `002 and Kim `016 was discussed above in the rejection of claim 5 and includes a teaching of changing the core size and shell thicknesses as variables that can be simply changed to tune emission of the nanoparticle (Kim `002, ¶[0053]).  Kim `002 and Kim `016, however, do not explicitly teach that a ratio [(t1+t2)/r1] of 10a total thickness (t1+t2) of the shell and the second shell to the radius (r1) of the core is in a range of about 0.3. to about 10 and a ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell is in a range of about 0.1 to about 5.
Ryowa, in a similar field of endeavor, discloses a semiconductor nanoparticle that includes, a core, a shell and a second shell surround the shell (Fig. 1) similar to that disclosed by Kim `002 wherein a ratio of [(t1+t2)/r1] of 10a total thickness (t1+t2) of the sell and the second shall to the radius that overlaps the claimed range of about 0.3 to (Ryowa, ¶¶[0040]-[0044]), and a ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell that overlaps the claimed range of about 0.1 to about 5 (Ryowa, ¶¶[0040]-[0044]), where it would have been obvious to one of ordinary skill in the art to adjust the range of Ryowa to include the claimed ranges as a routine skill in the art to discover the optimum and/or workable range (see MPEP § 2144.05 for overlap of ranges).  
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a nanoparticle such that the ratio of [(t1+t2)/r1] of 10a total thickness (t1+t2) of the sell and the second shall to the radius (r1) of the core and the ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell would be with the claimed range as a routine optimization to achieve desired characteristics of the semiconductor nanoparticle.
Regarding claim 8 (5), the combined teaching of Kim `002 and Kim `016 was discussed above in the rejection of claim 5.  Kim `002 and Kim `016, however, do not explicitly teach wherein the semiconductor nanoparticle further comprises a third shell surrounding the second shell, the third shell comprising a metal oxide and/or a metalloid oxide that is the same as or different from the metal oxide and/or the metalloid oxide of the shell. 
 Ryowa, in a similar field of endeavor, teaches wherein a semiconductor nanoparticle that includes a core (11, Fig. 1 and ¶[0024]), a shell (12, Fig. 1 and ¶[0024]), a second shell (13, Fig. 1 and ¶[0024]) and a third shell (¶[0073] and Table 1) surrounding the second shell, the third shell comprising a metal oxide and/or a (e.g. SiO2) that is the same as or different from the metal oxide and/or the metalloid oxide of the shell as an alternative semiconductor nanoparticle design to that including a core and a shell and a second shell disclosed by Kim `002 in order to form a semiconductor nanoparticle with desired characteristics (Table 1).
  Thus, since the prior art teaches all of the claimed elements the results of using such elements would be predictable to one on ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a third shell as disclosed by Ryowa surrounding the second shell disclosed by Kim `002 in order to form a semiconductor nanoparticle with desired characteristics .
Regarding claim 9 (8), the combined teaching of Kim `002, Kim `016 and Ryowa was discussed above in the rejection of claim 8 and includes a teaching of first shell (12) and second shell (13) thicknesses being in the range from 0.1 to 10 nm (¶[0040]) which fully encompasses the claimed range.   While Kim `002, Kim `016 and Ryowa do not explicitly teach that a thickness (t3) of the third shell is in a range of about 0.5 nm to about 5 nm, forming the third shell to the thickness disclosed for the first and second shells, would have been within the capabilities of one of ordinary skill in the art in order to provide a quality protective coating for the nanoparticle (¶[0040]).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the third shell disclosed by the combined teaching of Kim `002, Kim `016 and Ryowa to the claimed thickness in order to provide a quality protective coating for the nanoparticle. 
Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `016 as applied to claims 11 and 16 above, and further in view of Kim et al. (US 2004/0110002, hereinafter “Kim `002,” previously cited).
Regarding claims 12 (11) and 17 (16), teaching of Kim `016 was discussed above in the rejection of claims 11 and 16.  Kim `016, however, does not explicitly teach that a ratio (t1/r1) of a thickness (t1) of the shell to a radius (r1) of the single core is in a range of about 0.05 to about 5.
Kim `002, in a similar field of endeavor, teaches a nanoparticle similar to that disclosed by Kim `016 that includes a single core and a shell surrounding the single core, wherein a ratio (t1/r1) of a thickness (t1) of the shell to a radius (r1) of the core that is overlapping the claimed range of about 0.05 to about 5 in order form nanoparticles with desired characteristics (e.g. emission) (Kim `002, ¶¶[0051]-[0053]), where it would have been obvious to one of ordinary skill in the art to adjust the range of Kim `002 to include the claimed ranges as a routine skill in the art to discover the optimum and/or workable range (see MPEP § 2144.05 for overlap of ranges).  
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form nanoparticles disclosed by Kim `016 so a ratio (t1/r1) of a thickness (t1) of the shell to a radius (r1) of the core that is in a range of about 0.05 to about 5 in order to form nanoparticles with desired characteristics (e.g. emission).

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `016 as applied to claims 11 and 16 above.
Regarding claims 13 (11) and 18 (16), teaching of Kim `016 was discussed above in the rejection of claims 11 and 16 and further discloses a second shell 20 (130, Kim `106, Fig. 4 and ¶[0052]) surrounding the shell (124, Kim `016, Fig. 4), the second shell -47-1158311comprising a second compound semiconductor (Kim `016, ¶[0052]).   While Kim `016 does not explicitly teach that the second compound semiconductor is different from the compound semiconductor, selecting a second compound semiconductor such that the second compound semiconductor is different from the compound semiconductor would have been within the capabilities of one of ordinary skill in the art as a matter of design choice in order to meet specific design requirements for the display device.  
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the second shell disclosed by Kim `016 using a second compound semiconductor that is different from the compound semiconductor in order to meet specific design requirements for the display device. 
 
Claim(s) 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `016 as applied to claims 13 and 18 above, and further in view Ryowa et al. (US 20010/0163798, hereinafter “Ryowa,” previously cited)
Regarding claim 14 (13), teaching of Kim `016 was discussed above in the rejection of claim 13.  
Kim `016, however, does not explicitly teach that a ratio [(t1+t2)/r1] of 10a total thickness (t1+t2) of the shell and the second shell to the radius (r1) of the core is in a 1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell is in a range of about 0.1 to about 5.
Ryowa, in a similar field of endeavor, discloses a semiconductor nanoparticle that includes, a single core, a shell and a second shell surround the shell (Fig. 1) similar to that disclosed by Kim `016 and Kim `002 wherein a ratio of [(t1+t2)/r1] of 10a total thickness (t1+t2) of the sell and the second shall to the radius that overlaps the claimed range of about 0.3 to about 10 (Ryowa, ¶¶[0040]-[0044]), and a ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell that overlaps the claimed range of about 0.1 to about 5 (Ryowa, ¶¶[0040]-[0044]), where it would have been obvious to one of ordinary skill in the art to adjust the range of Ryowa to include the claimed ranges as a routine skill in the art to discover the optimum and/or workable range (see MPEP § 2144.05 for overlap of ranges).  
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a nanoparticle such that the ratio of [(t1+t2)/r1] of 10a total thickness (t1+t2) of the sell and the second shall to the radius (r1) of the core and the ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell would be with the claimed range as a routine optimization to achieve desired characteristics of the semiconductor nanoparticle.
Regarding claim 15 (13), teaching of Kim `016 was discussed above in the rejection of claim 13.  Kim `016, however, do not explicitly teach wherein the semiconductor nanoparticle further comprises a third shell surrounding the second shell, 
 Ryowa, in a similar field of endeavor, teaches wherein a semiconductor nanoparticle that includes a core (11, Fig. 1 and ¶[0024]), a shell (12, Fig. 1 and ¶[0024]), a second shell (13, Fig. 1 and ¶[0024]) and a third shell (¶[0073] and Table 1) surrounding the second shell, the third shell comprising a metal oxide and/or a metalloid oxide (e.g. SiO2) that is the same as or different from the metal oxide and/or the metalloid oxide of the shell as an alternative semiconductor nanoparticle design to that including a core and a shell and a second shell disclosed by Kim `016 in order to form a semiconductor nanoparticle with desired characteristics (Table 1).
  Thus, since the prior art teaches all of the claimed elements the results of using such elements would be predictable to one on ordinary skill in the art and, as such, 
it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a third shell as disclosed by Ryowa surrounding the second shell disclosed by Kim `016 in order to form a semiconductor nanoparticle with desired characteristics.
Regarding claim 19 (18), teaching of Kim `016 was discussed above in the rejection of claim 18.  Kim `016, however, does not explicitly teach that a ratio [(t1+t2)/r1] of 10a total thickness (t1+t2) of the shell and the second shell to the radius (r1) of the single core is in a range of about 0.3 to about 10 and a ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell is in a range of about 0.1 to about 5.
Ryowa, in a similar field of endeavor, discloses a semiconductor nanoparticle that includes, a single core, a shell and a second shell surround the shell (Fig. 1) similar 1+t2)/r1] of 10a total thickness (t1+t2) of the sell and the second shall to the radius that overlaps the claimed range of about 0.3 to about 10 (Ryowa, ¶¶[0040]-[0044]), and a ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell that overlaps the claimed range of about 0.1 to about 5 (Ryowa, ¶¶[0040]-[0044]), where it would have been obvious to one of ordinary skill in the art to adjust the range of Ryowa to include the claimed ranges as a routine skill in the art to discover the optimum and/or workable range (see MPEP § 2144.05 for overlap of ranges).  
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a nanoparticle such that the ratio of [(t1+t2)/r1] of 10a total thickness (t1+t2) of the sell and the second shall to the radius (r1) of the core and the ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell would be with the claimed range as a routine optimization to achieve desired characteristics of the semiconductor nanoparticle.
Regarding claim 20 (18), teaching of Kim `016 was discussed above in the rejection of claim 18.  Kim `016, however, does not explicitly teach wherein the semiconductor nanoparticle further comprises a third shell surrounding the second shell, the third shell comprising a metal oxide and/or a metalloid oxide that is the same as or different from the metal oxide and/or the metalloid oxide of the shell. 
 Ryowa, in a similar field of endeavor, teaches wherein a semiconductor nanoparticle that includes a core (11, Fig. 1 and ¶[0024]), a shell (12, Fig. 1 and ¶[0024]), a second shell (13, Fig. 1 and ¶[0024]) and a third shell (¶[0073] and Table 1) surrounding the second shell, the third shell comprising a metal oxide and/or a metalloid oxide (e.g. SiO2) that is the same as or different from the metal oxide and/or the metalloid oxide of the shell as an alternative semiconductor nanoparticle design to that including a core and a shell and a second shell disclosed by Kim `016 in order to form a semiconductor nanoparticle with desired characteristics (Table 1).
  Thus, since the prior art teaches all of the claimed elements the results of using such elements would be predictable to one on ordinary skill in the art and, as such, 
it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a third shell as disclosed by Ryowa surrounding the second shell disclosed by Kim `016 and Kim `002 in order to form a semiconductor nanoparticle with desired characteristics .

Response to Arguments
Applicant's arguments filed on December 22, 2020 have been fully considered but they are not persuasive.
Specifically, on pages 9 and 10 of the filed response the Applicant argues that “Kim '016, Sokolov, and Ryowa … appear to simply list core and shell materials. Further, Kim '016, Kim '002, Sokolov and Ryowa neither disclose nor suggest a relationship of [AECB+AEVB 3eV] between a single core and a shell, the conduction band of the compound semiconductor contained in the single core is "lower" Appin No. 16/186,404Amdt date December 22, 2020Reply to Office action of September 28, 2020than that of the metal oxide and/or metalloid oxide contained in the shell, and the valence band of the compound semiconductor contained in the single core is "higher" than that of the metal oxide and/or metalloid oxide contained in the shell” as currently claimed. 
To begin with, as discussed above in the rejections of claims 1, 11 and 16, since both Kim `016 and Kim `002 disclose the same materials for both the core and shell materials as those disclosed by the Applicant, these materials would have the claimed bandgap range and satisfy the claimed relationships between conduction bands and valance bands and their offsets.  Namely, while Kim `016 and Kim `002 may not explicitly state the claimed metalloid and/or metalloid oxide bandgap and the relationships between conduction and valence bands of the compound semiconductor of the single core and the metal oxide and the metalloid oxide of the shell and their offsets, these claim limitations would be inherently met by the Kim `016 and Kim `002 since the materials from which both the core and the shell are made are the same as those disclosed by the Applicant.
Moreover, with respect to the Applicant’s argument that Kim `002 teaches that “the conduction band of the first semiconductor material ("core material") is "higher" is "higher" energy than the valence band of the second semiconductor material and that the conduction band of the first semiconductor material (core material) is "lower" energy than the conduction band of the second semiconductor material (overcoat material), and the valence band of the first semiconductor material (core material) is "lower" energy than the valence band of the second semiconductor material,” it is noted that Kim `002 merely states in the noted paragraph that “[t]he conduction band of the first semiconductor material can be at higher energy than the conduction band of the second semiconductor material, and the valence band of the first semiconductor material can be at higher energy than the valence band of the second semiconductor material.  The conduction band of the first semiconductor material can be at lower energy than the conduction band of the second semiconductor material, and the valence band of the first semiconductor material can be at lower energy than the valence band of the second semiconductor material.”   Namely, the use of the term “can” indicates that the stated relationships are possible but not necessary, as suggested by the Applicant.  In addition, there is nothing in Kim `002, and specifically in paragraph [0010], that suggests that when the conduction band of first semiconductor material is at higher energy than the conduction band of the second semiconductor material, the valence band of the first semiconductor material is higher energy than the valence band of the second semiconductor material or that when the conduction band of first semiconductor material is at lower energy than the conduction band of the second semiconductor material, the valence band of the first semiconductor material is lower energy than the 
 
Relevant Art
The following is a prior art relevant to the invention but not relied upon in the rejections.
Kim et al. (US 2019/0115550) – discloses in Figs. 2 and 3 and related text a nanoparticle for use in display devices that includes a single core (110, Fig. 2) and a shell (130, Fig. 2) surrounding the single core wherein the conduction band of the compound semiconductor from which the single core is made, is at a lower energy than the conduction band of the material from which the shell is made, and the valence band of the compound semiconductor from which the single core is made, is at higher energy than the valence band of the material from which the shell is made (Fig. 3).
Zhou et al. (US 2015/0318506) – discloses in Fig. 3 and related text a nanoparticle for use in display devices that includes a single core (i.e. nucleus 31, Fig. 3) and a shell (32, Fig. 3) made from the same materials as those disclosed by the Applicant (¶[0030]).
(US 2018/0120646) – discloses a nanoparticle for use in display devices that includes a single core and a shell made from the same materials as those disclosed by the Applicant (¶¶[0005], [0015] and [0060]).
Jiang (US 2018/0122869) - discloses in Fig. 4 and related text a nanoparticle for use in display devices that includes a single core and a shell made from the same materials as those disclosed by the Applicant (¶[0036]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             
/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	2/26/2021